15‐785 
     Richard Howard Bernstein v. City of New York  
                                            
                            UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 
                                            
                                   SUMMARY ORDER 
      
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF 
APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY 
ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL.  
      
           At a stated term of the United States Court of Appeals for the Second 
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
     Square, in the City of New York, on the 26th day of October, two thousand fifteen. 
      
     PRESENT:  CHESTER J. STRAUB, 
                  RICHARD C. WESLEY, 
                  DEBRA ANN LIVINGSTON, 
                         Circuit Judges.  
     _____________________________________ 
                                                         
     RICHARD HOWARD BERNSTEIN, 
            
                  Plaintiff‐Appellant, 
      
                  ‐v.‐                                              15‐785 
                                                               
     CITY OF NEW YORK, NEW YORK CITY 
     DEPARTMENT OF TRANSPORATION  
      
                  Defendants‐Appellees. 
     _____________________________________ 
      
      

                                                      1 
      
FOR APPELLANT:                      ALI W. CHARARA, The Sam Bernstein Law 
                                    Firm, Farmington Hills, MI. 
 
FOR APPELLEES:                      ZACHARY W. CARTER (Fay Ng, Marta Ross, 
                                    on the brief), Corporation Counsel of the City of 
                                    New York, NY. 
 
      Appeal from the United States District Court for Southern District of New 
York (McMahon, J.). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the District Court’s order granting the 

Defendants’ motion to dismiss is VACATED and REMANDED. 

      Plaintiff‐Appellant Richard Howard Bernstein (“Bernstein”) appeals from 

an order of the United States District Court for the Southern District of New York 

(Colleen McMahon, J.), entered on February 20, 2015.  The district court adopted 

as its opinion the Report and Recommendation of Magistrate Judge Sarah 

Netburn, granting Defendants‐Appellees City of New York and the New York 

City Department of Transportation (collectively, “the City”)’s motion to dismiss 

for lack of standing.  The district court did not address the City’s motion to 

dismiss Bernstein’s amended complaint for failure to state a claim.   

      Bernstein seeks declaratory and injunctive relief for the City’s alleged 

failure to comply with the Americans with Disabilities Act of 1990, (“ADA”), 42 



                                          2 
 
U.S.C. 12101 et seq., and the Rehabilitation Act of 1973, 29 U.S.C. 794, et seq., 

based on various alleged violations preventing him, a blind person, and others 

similarly situated from gaining “equal or reasonable access” to Central Park.  We 

assume the parties’ familiarity with the additional underlying facts, the 

procedural history, and the issues presented for review, which we reference only 

as necessary to explain our decision to vacate and remand. 

    1. Standing 

       We review “de novo a judgment of dismissal pursuant to Fed. R. Civ. P. 

12(b)(6), assuming all facts alleged within the four corners of the complaint to be 

true, and drawing all reasonable inferences in plaintiffʹs favor.”1  Interpharm, Inc. 

v. Wells Fargo Bank, Nat. Assʹn, 655 F.3d 136, 141 (2d Cir. 2011).  To satisfy 

constitutional standing requirements, a plaintiff must prove: (1) injury in fact, 

which must be (a) concrete and particularized, and (b) actual or imminent; (2) a 

causal connection between the injury and the defendant’s conduct; and (3) that 



1 We note that the City moved to dismiss Bernstein’s amended complaint under Fed. R. 
Civ. P. 12(b)(6) “for failure to state a claim upon which relief can be granted, and for 
lack of standing.”  App. 46.  This Court has recognized “that dismissals for lack of 
standing may be made pursuant to Fed. R. Civ. P. 12(b)(6).”  Rent Stabilization Assʹn of 
City of New York v. Dinkins, 5 F.3d 591, 594 (2d Cir. 1993).  Accordingly, we consider the 
City’s dismissal for lack of standing pursuant to Fed. R. Civ. P. 12(b)(6), rather than 
construing the motion to dismiss for lack of standing to fall under Fed. R. Civ. P. 
12(b)(1).   
                                             3 
 
the injury is likely to be redressed by a favorable decision.  See Lujan v. Defenders 

of Wildlife, 504 U.S. 555, 560–61 (1992).  Plaintiffs seeking injunctive relief must 

also prove that the identified injury in fact presents a “real and immediate threat 

of future injury,” often termed “a likelihood of future harm.”  Shain v. Ellison, 356 

F.3d 211, 215–16 (2d Cir. 2004). 

      Therefore, we have found standing in ADA suits seeking injunctive relief, 

“where (1) the plaintiff alleged past injury under the ADA; (2) it was reasonable 

to infer that the discriminatory treatment would continue; and (3) it was 

reasonable to infer, based on the past frequency of plaintiffʹs visits and the 

proximity of defendants’ [services] to plaintiff’s home, that plaintiff intended to 

return to the subject location.”  Kreisler v. Second Ave. Diner Corp., 731 F.3d 184, 

187–88 (2d Cir. 2013) (per curiam), cert. denied, 134 S. Ct. 2295 (2014); see also 

Camarillo v. Carrols Corp., 518 F.3d 153, 158 (2d Cir. 2008) (per curiam).  Applying 

this standard in Camarillo, for example, we found standing where (1) defendants 

had failed to effectively communicate menu items to the legally blind plaintiff—

an alleged ADA violation, (2) this discriminatory treatment was likely to 

continue, and (3) the plaintiff’s past visits and proximity to the restaurant made it 

reasonable to infer her intent to return.  See Camarillo, 518 F.3d at 158. 



                                            4 
 
      While Bernstein’s amended complaint is certainly broad, it includes two 

categories of concrete factual allegations in support of his claim that the City has 

denied him and others similarly situated “equal or reasonable access” to the 

Park, in violation of the ADA and the Rehabilitation Act.  First, the amended 

complaint includes a list of allegedly violative conditions.  For example, the 

amended complaint alleges that the City “[f]ail[ed]to provide signage at all 

inaccessible entrances to each of its facilities, directing users to an accessible 

entrance or to a location at which they can obtain information about accessible 

facilities in violation of 28 CFR 35.163(b).”  Am. Compl. ¶3(k).   

      Second, the amended complaint and attached expert report2 describe 

particular instances of the Park’s alleged inaccessibility.  The complaint explains 

how these alleged violations deny blind individuals “reasonable” access to the 

Park, alleges that Bernstein has personally experienced these violations, and 

describes how Bernstein has been personally harmed by the violations as a result 

of his blindness.  For instance, Bernstein’s amended complaint alleges that “[d]ue 

to the missing detectable warnings at crosswalks, Plaintiff is unable to perceive 

that he is nearing a roadway with moving traffic.  Accordingly, Plaintiff is unable 



 We may consider “documents attached to the complaint as an exhibit” in assessing a 
2

motion to dismiss.  Brass v. Am. Film Techs., Inc., 987 F.2d 142, 150 (2d Cir. 1993). 
                                           5 
 
to cross any streets in the Park without the assistance of able‐sited [sic] 

individuals, and has been forced to rely on the kindness of strangers to get across 

the streets on several occasions.”  Am. Compl. ¶20(e).  Bernstein further alleges 

that “[a]s a result of these violations, Plaintiff cannot safely enter Central Park on 

his own, and upon several attempts, has been stranded and forced to rely on the 

kindness of strangers to cross streets, pathways, or ramps in the Park.”  Am. 

Compl. ¶20(g).  These allegations—though not a model of specificity—

sufficiently allege not just generalized injury, but injury personal to Bernstein.3  

      Our decisions in Kreisler and Camarillo lend support to Bernstein’s standing 

to pursue this claim.  First, Bernstein has alleged past injury under the ADA 

(namely, that he was denied “equal or reasonable access to Central Park” due to 

its failure to comply with the ADA and the Rehabilitation Act).  Second, it is 


3 The amended complaint also includes a description of an alleged incident in which 
Bernstein was struck by a bicycle while attempting to walk in a path in the Park.  Am. 
Compl. ¶15.  Bernstein alleges in his complaint that “[t]his incident was a direct and 
proximate result of the City’s failure to bring the Park in compliance with the ADA.  
Specifically, had the City followed the communication, signage, and other requirements 
of the ADA listed above, this incident would have been avoided.”  Am. Compl. ¶16.  
Bernstein provides no details about the accident other than that it occurred on a 
“pedestrian path in Central Park” on August 13, 2012.  Am. Compl. ¶15.  For this 
incident to be relevant to our standing analysis, Bernstein would have to allege facts 
sufficient to suggest, as he alleges, that ADA violations denying blind individuals 
“reasonable,” or meaningful, access to the Park in fact caused this accident.  We thus 
find the allegation that ADA violations cause Bernstein’s biking accident overly 
conclusory to contribute to our analysis.  
                                          6 
 
reasonable to infer from Bernstein’s amended complaint that the alleged 

violations—including the allegedly violative conditions in Bernstein’s amended 

complaint and the attached expert report—will continue.   

       However, we cannot yet infer intent to return from Bernstein’s complaint. 

Bernstein alleges only that he has visited New York “approximately 30 times per 

year, for over 10 years,” and that he has made “hundreds of visits to Central 

Park.”4   As noted above, past frequency of visits is a key factor in determining 

intent to return.   See Kreisler, 731 F.3d at 187–88; Camarillo, 518 F.3d at 158.  Yet 

the complaint does not provide any information regarding Bernstein’s intent to 

return to the Park in the future, despite being given the opportunity to do so by 

the district court.5    

        

        




4 The  concluded that the frequency of Bernstein’s alleged visits to New York City and 
the Park were “facially implausible.”  App. 98.  We disagree.  Because we must 
“assum[e] all facts alleged within the four corners of the complaint to be true, and 
draw[] all reasonable inferences in plaintiffʹs favor,” we find the frequency of 
Bernstein’s visits plausible.  See Interpharm, 655 F.3d at 141. 
5 On June 24, 2014, the district court granted Bernstein’s motion for leave to amend.  The 

district court instructed Bernstein to address the pleading defects identified by the City, 
and noted that no further opportunities to amend the complaint would be provided 
should the City file a second motion to dismiss.   
                                             7 
 
       Accordingly, we remand this issue for further fact‐finding.6   We note, 

however, that the location of Bernstein’s home in Birmingham, Michigan is not 

determinative to his ability to establish intent to return to the Park.  Intent to 

return is a highly fact‐sensitive inquiry that incorporates a range of factors 

including not only the proximity of the defendant’s services, programs, or 

activities to the plaintiff’s home and the frequency of the plaintiff’s past visits, see 

Kreisler, 731 F.3d at 187–88; Camarillo, 518 F.3d at 158, but also other factors 

relevant to the calculation of the plaintiff’s intent to return such as occupation or 

demonstrated travel habits. 

    2. Failure to State a Claim 

       The City also argues that we should affirm the judgment below on the 

alternate ground that Bernstein’s amended complaint fails to state a claim upon 

which relief can be granted under Fed. R. Civ. P. 12(b)(6).  Because the district 

court did not address this alternate ground for dismissal, we remand this motion 

for consideration.  We do note, however, that Bernstein’s amended complaint 

advances the incorrect standard for the City’s alleged ADA violation.  



6 See Warth v. Seldin, 422 U.S. 490, 501 (1975) (“[I]t is within the trial courtʹs power to 
allow or to require the plaintiff to supply, by amendment to the complaint or by 
affidavits, further particularized allegations of fact deemed supportive of plaintiffʹs 
standing.”).  
                                               8 
 
       Specifically, Bernstein asserts that the City has violated Section 504 of the 

Rehabilitation Act and Title II of the ADA.  “Section 504 of the Rehabilitation Act 

‘prohibits programs and activities receiving federal financial assistance from 

excluding, denying benefits to, or discriminating against otherwise qualified’ 

individuals with a disability.”  Disabled in Action v. Bd. of Elections in City of New 

York, 752 F.3d 189, 196 (2d Cir. 2014) (quoting 29 U.S.C. § 794(a)).  Title II of the 

ADA provides that “no qualified individual with a disability shall, by reason of 

such disability, be excluded from participation in or be denied the benefits of the 

services, programs, or activities of a public entity, or be subjected to 

discrimination by any such entity.”  42 U.S.C. § 12132.   

       To establish a violation of Title II of the ADA or the Rehabilitation Act, “a 

plaintiff must demonstrate that ‘(1) he is a qualified individual with a disability; 

(2) the defendant is subject to one of the Acts; and (3) he was denied the 

opportunity to participate in or benefit from the defendant’s services, programs, 

or activities, or was otherwise discriminated against by the defendant because of 

his disability.’”  Disabled in Action, 752 F.3d at 196 (quoting McElwee v. Cnty. of 

Orange, 700 F.3d 635, 640 (2d Cir. 2012)).  Only the third element is in dispute 

here.   



                                           9 
 
      Title II and the Rehabilitation Act require only that entities make 

“reasonable accommodations” to enable “meaningful access” to services, 

programs, and activities.  See Wright v. Giuliani, 230 F.3d 543, 548 (2d Cir. 2000) 

(per curiam).  At issue in the present case, therefore, is whether Bernstein was 

denied meaningful access to the Park.  Bernstein’s amended complaint thus 

advances the improper standard in asserting that he cannot gain “equal access”, 

“reasonable access,” or “equal or reasonable access” to the Park due to the 

alleged ADA violations.  That inadequacy, however, is not fatal.   

      For the foregoing reasons, the district courtʹs judgment is VACATED and 

the case is REMANDED for further proceedings consistent with this order. 

       
                                                 FOR THE COURT: 
                                                 Catherine O’Hagan Wolfe, Clerk 
 




                                           10